Citation Nr: 1127436	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-04 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis, left index finger with left index mallet deformity.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO (Travel Board); a transcript of that hearing is of record. 

The Board notes that during the appeal in a June 2009 rating decision, the RO recharacterized the disability on appeal to include left index mallet and continued the 10 percent disability rating.  

The issue of service connection for a left wrist disability, to include as secondary to service-connected arthritis, left index finger with left index mallet deformity has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

During the March 2011 Travel Board hearing, the Veteran testified that his service-connected arthritis, left index finger with left index mallet deformity had worsen.  He contended that he has additional loss of motion and increased pain since his last VA examination in April 2009.  In addition, he stated that he has limited feeling in the tip of his left index finger.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected arthritis, left index finger with left index mallet deformity on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Furthermore, given the Veteran's testimony that his service-connected arthritis, left index finger with left index mallet deformity has impacted his ability to do his job; on remand, the RO should also consider whether this claim meets the criteria for submission for extra- schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) (2009).  See Thun v. Peake, 22 Vet. App. 111 (2008) (the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should arrange for the Veteran to undergo a VA examination of orthopedic and neurological manifestations, by an appropriate examiner(s), to determine the current severity of his service-connected arthritis, left index finger with left index mallet deformity, on appeal.  The entire claims file must be provided to the examiner(s), and the examination report(s) should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests should be accomplished and all clinical findings reported in detail.

The examiner is requested to provide range of motion of individual digits by measuring the gap between the fingertip of the long (and index) finger and the proximal transverse crease of the palm, with the finger flexed to the extent possible.  The examination must be conducted following the protocol in VA's Disability Examination Worksheet for VA Hand, Thumb, and Fingers Examination, revised on April 30, 2007; including a report of range of motion findings of each affected joint after at least three repetitive motions.  

The examiner should also comment on the severity of the Veteran's left index mallet deformity.

In light of the Veteran's complaints of numbness in the tip of his left index finger, the examiner should also indicate whether there is any neurological impairment.  If so, the examiner should describe the nature and extent of impairment to the nerve group, and to the extent possible identify the nerve group or groups affected.

The examiner(s) should set forth all examination findings, along with the complete rationale for the conclusions reached.

2.  Thereafter, the RO should readjudicate the claim for a higher rating for arthritis, left index finger with left index mallet deformity in light of all pertinent evidence and legal authority, to include whether a separate rating in warranted for neurological impairment.  The RO must discuss whether "staged" ratings are warranted pursuant to Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) and whether the criteria for a referral for assignment of higher ratings on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1) have been met.

3.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a SSOC that contains notice of all relevant actions taken. An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



